Citation Nr: 1510627	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-20 809	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for renal dysfunction.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of service connection for renal dysfunction.  The Veteran disagreed with this decision in September 2010.  He perfected a timely appeal in July 2011 and requested a videoconference Board hearing which was held at the RO in February 2014 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record. 

Because the Veteran currently lives within the jurisdiction of the RO in Winston-Salem, North Carolina, that facility retains jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Renal dysfunction clearly and unmistakably preexisted service.

2. An increase in severity of the preexisting renal dysfunction during service was not clearly and unmistakably due to the normal progress of the disease.






CONCLUSIONS OF LAW

Renal dysfunction was aggravated in active service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014); VAOPGCPREC 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for renal dysfunction, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred renal dysfunction during active service.  He alternatively contends that there is clear and unmistakable evidence that he was accepted on to active service in sound condition and his in-service renal dysfunction was aggravated beyond the normal progression during service.  He also contends that his current renal dysfunction (which required post-service dialysis and a kidney transplant) is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because renal dysfunction is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the veteran contracted the disease prior to service and that the disease was not aggravated by service. Harris v. West, No. 99-7057 (Fed. Cir. Feb. 17, 2000). The correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's renal dysfunction clearly and unmistakably existed prior to service and, if so, whether it clearly and unmistakably was aggravated beyond the normal progression by active service.  The Veteran contends in his lay statements and Board hearing testimony that his renal dysfunction existed prior to service and was aggravated by treatment for in-service kidney problems (a non-functioning left kidney).  There is evidence both for and against finding that the Veteran's renal dysfunction clearly and unmistakably existed prior to service.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  For example, the Veteran's available service treatment records show that his urinalysis at his enlistment physical examination in September 1992 was negative for albumin or sugar.  He denied all relevant pre-service medical history.  Routine urinalysis on July 1, 1993, was positive for protein at 30 mg/dL.  Repeat urinalysis on July 7, 1993, was negative for protein.  

The service treatment records also shows that, in October 1996, the Veteran was found to have significant proteinuria.  This was confirmed on subsequent outpatient treatment in January 1997.  A February 1997 ultrasound of the Veteran's kidneys found an enlarged left kidney with dilated hydroureter with the appearance of a chronic hyponephrotic kidney, no normal renal cortex, and "may represent a hydronephrotic variant of multicystic dysplastic kidney on the left."  On outpatient treatment later in February 1997, it was noted that the Veteran had been "diagnosed and found to have a non-functioning [left] kidney."  The assessment was non-functioning left kidney secondary to chronic pyelo versus vesicoureteral reflux "for many years."  

In March 1997, the Veteran denied any history of left flank or back pain or prior urinary tract infections as a child.  He reported a long history of urinary hesitancy and "long time to empty bladder."  He also denied flank pain on voiding.  The assessment was non-functioning hydronephrotic left renal unit associated with proteinuria and evidence of prior right renal cortical scarring.  The in-service examiner stated that the etiology of this renal dysfunction was possible old vesicoureteral reflux.

At his separation physical examination in May 1997, the Veteran's urinalysis showed albumin greater than 300 mg/dL and negative sugar.  His in-service history of kidney problems was noted.  The Veteran was advised to follow up with nephrology at the VA for "altered renal [function]."

The post-service evidence shows that, when seen in the emergency room (ER) at a private hospital in February 2009, the Veteran reported "when he was in the Navy in 1997 he was told that he had proteinuria and that one of his kidneys was not working as well as it should but the [Veteran] never did follow up [and] otherwise the [Veteran] has been healthy."  The primary diagnoses included acute renal failure.  He was admitted to the hospital for treatment.

The Veteran was hospitalized for acute renal failure from February 28, 2009, until March 6, 2009.  On private in-hospital consultation on March 1, 2009, the Veteran reported that, after being seen in an ER and taking a course of prescription Biaxin for 10 days and subsequently taking "several doses of ibuprofen 200 mg over a period of three days," he reported to the ER and was diagnosed as having acute renal failure.  "He has not noticed any change in his urine output."  He reported a history of proteinuria and vesicoureteral reflux.  He denied any history of kidney stones or urinary tract infections.  A renal ultrasound did not show any hydronephrosis.  The impressions included acute and chronic kidney disease "due to volume depletion from poor appetite, vomiting, hemodynamic acute tubular necrosis from nonsteroidal anti-inflammatory drug use.  We will also need to consider rapidly progressive glomerulonephritis as he has nosebleed, hematuria, proteinuria, and acute renal failure."  The private consulting physician also stated, "Other possibilities include acute renal failure due to acute pancreatitis and rhabdomyolysis those these are less likely."  This physician stated further that the Veteran had "profound anemia and very high BUN and creatinine suggesting advanced chronic kidney disease and a small acute component."  The impressions also included chronic kidney disease with a history of hematuria and proteinuria with a note that the Veteran "was a bed wetter as a child and was told that he had a vesicoureteral reflux."

In a September 2014 independent medical opinion, T.W.B.G., M.D., opined that it was clear and unmistakable that the Veteran had entered active service with chronic kidney disease.  The rationale was based on a review of the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The rationale also was, "Since it is quite abnormal for a male to have a urinary tract infection one can surmise that he more likely than not had an anatomic abnormality (bilateral ureteral reflux) from birth."  This physician reviewed the Veteran's post-service treatment for advanced kidney failure in 2009 and concluded, "His advanced kidney disease is perfectly compatible with the progressive nature of chronic kidney disease over that time frame" between 1996 and 2009.

By contrast, a private clinician, A.C.H., M.D., opined in February 2015 that the Veteran did not have "clinically apparent chronic kidney disease" at his entry on to active service.  The rationale for this opinion was, "At that time, [the Veteran] had no prior history of known kidney disease.  He has no symptoms to suggest kidney disease."  After acknowledging the Veteran's positive urinalysis for protein in July 1993, Dr. A.C.H. stated, "A single trace positive urine dipstick for protein that was negative on repeat evaluation could not be considered clear evidence of chronic kidney disease."

The Board next notes that the evidence is in relative equipoise as to whether the Veteran's renal dysfunction was caused or aggravated by service.  The Veteran contends that in-service treatment for a non-functioning left kidney caused or contributed to his renal dysfunction.  There is evidence both for and against finding that the Veteran's renal dysfunction clearly and unmistakably was aggravated beyond the normal progression by service.  See VAOPGCPREC 82-90 (July 18, 1990).  For example, in October 2009, a VA clinician stated that the Veteran's end-stage renal disease status-post right kidney transplant was less likely as not caused by or a result of in-service treatment for a non-functioning left kidney.  The rationale was a review of the Veteran's March 2009 private consult while hospitalized for treatment of acute on chronic kidney disease (discussed above).  This VA clinician also stated that he could not comment on the pathology of the right kidney, status-post left kidney transplant because "[t]he right kidney had been removed."

In his September 2014 independent medical opinion, Dr. T.W.B.G. stated that "the question of progression [of the Veteran's renal dysfunction] during his service time is less clear.  Assuming that he had mild proteinuria in 1993, he clearly had an increase in the level of his proteinuria as documented in 1996.  We have no other laboratory information during his 1993 intake records that would establish the level of chronic kidney disease" at the Veteran's entry on to active service.  Dr. T.W.B.G. also stated:

Although episodes of dehydration and use of antibiotics and [non-steroidal anti-inflammatory drugs] could have potentially 'stressed' his chronic kidney disease, I feel that it is more likely than not that the progression of his kidney disease was inevitable.  In other words, [the Veteran] would have experienced progression of his kidney disease whether he was in the service or not.

Dr. A.C.H. opined in November 2014 that "[t]he exact etiology of [the Veteran's] end-stage renal disease is not certain based on the records I reviewed.  However, it seems most likely that the etiology of his kidney failure is reflux nephropathy."  With respect to the Veteran's reflux nephropathy, Dr. A.C.H. also opined, "It is most likely that this is a condition that has been present for many years.  It looks like it first became clinically apparent in 1996 [when] the [Veteran] was found to have significant proteinuria while he was in the Navy."

The Board acknowledges that a VA clinician opined in October 2009 that the Veteran's renal dysfunction (which he diagnosed as end stage renal disease) was not caused or aggravated by in-service treatment for a non-functioning left kidney.  It appears that the September 2009 VA examiner found persuasive support for his negative nexus opinion in concluding that the Veteran's right kidney had been removed at the time of a post-service kidney transplant in August 2009.    

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, to the extent that the October 2009 VA clinician relied on the finding that the Veteran's right kidney had been removed surgically in August 2009 as persuasive support for his negative nexus opinion concerning in-service aggravation of renal dysfunction, this opinion is not probative on the issue of whether the Veteran's renal dysfunction is related to service.  The Veteran, through his attorney, argues that the October 2009 VA opinion is inadequate because it is based on the inaccurate factual premise that the Veteran's right kidney was removed surgically in August 2009.  The Board agrees, finding that, as the Veteran's attorney argues, a review of the August 2009 surgical report shows that neither of the Veteran's kidneys was removed and a live donor left kidney was sutured in to place during this operation.  There is no indication in the August 2009 surgical report that either of the Veteran's kidneys was removed during this operation.  Thus, it is not clear to the Board why the October 2009 VA clinician stated that the Veteran's right kidney was removed surgically in August 2009 as this statement clearly reflects a complete misreading of the surgical report.  The Board also observes that it would have been illogical to remove the Veteran's only working (right) kidney rather than removing his non-functioning (left) kidney during transplant surgery.  In any event, given the deficiencies in the October 2009 VA clinician's opinion, the Board finds that it is not probative on the issue of whether the Veteran's renal dysfunction was aggravated by service.

The Veteran has contended in lay statements and Board hearing testimony that his renal dysfunction existed prior to service and was aggravated by in-service treatment for a non-functioning left kidney.  Based on the evidence of record, the Board finds that renal dysfunction clearly and unmistakably preexisted service, but that the increase in severity of the preexisting renal dysfunction during service was not clearly and unmistakably due to the normal progress of the disease. Accordingly, service connection for renal dysfunction is warranted.

ORDER

Entitlement to service connection for renal dysfunction is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


